Title: To Thomas Jefferson from Anthony Finley, 25 January 1822
From: Finley, Anthony
To: Jefferson, Thomas


sir,
Philada
Jany 25: 1822
I have the pleasure of transmitting you herewith by direction of the managers of the “Apprentices Library” of this city, a copy of a small work which they have recently republished, in aid of the object of this institution.Knowing the great interest you take in every measure calculated to diffuse knowledge and confirm the morals of the youth of our country, the managers feel assured that you will accept this little volume as a small token of their respect.I am, very respectfully, sir Your most obt servtAnthy Finley